3DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 49-57 are pending upon entry of amendment filed on 11/12/21.

Claims 49-57 are under consideration in the instant application.

3.	The information disclosure statement (IDS) submitted on 11/15/21 have been considered. The list of copending applications in the supplemental IDS filed on 11/15/21 has been considered and treated as PTO-1449.

4.	IN light of Applicant’s amendment to the claims filed on 11/15/21, the rejection under 35 U.S.C. 112(b) (see sections 5-6 of the office action mailed on 7/12/21) has been withdrawn.

5.	The following rejection remains.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



8.	Claims 49-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S.Pub. 2009/0117103 (of record) in view of U.S. Pub 2010/0086545 (IDS reference, of record) for the reasons set forth in the office action mailed on 7/12/21.

The ‘103 publication discloses purification of antibody from hybridoma by protein A chromatography, anion exchange and cation exchange chromatography (Examples, p. 28-30) in that order including the finishing steps. The finishing steps include filtrations and concentrations ([292]).  The filtrations using 0.1 micron filter of claim 57 is included in this rejection as the filtration includes nanofiltration  of Pall DV20 or Planova 15 or 20N ([0087]).  Planova filters of 15-20 are 15-20nm in pore sizes and it is expected to filter via 0.1micron that is 100nm.

Moreover, the ‘103 publication teaches the hybridomas are produced by CHO (p.14, [0131-134]) and diafiltration combines dialysis and concentration to reduce unnecessary loss of antibody ([0085]) and the anion exchange chromatography is carried out by the Q sepharose FF (Example 5).

Further, viral removal is accomplished at pH 3.5 and it can be carried out at any point of the chromatographical procedures ([0087-0088]) and meets the limitations of claims 51-52.

The disclosure of the ‘103 publication differs from the claimed invention in that it does not teach the use of 9E4 or alpha synuclein antibody as in claim 49 of the instant application.

The ‘545 publication teaches alpha-synuclein antibody produced by hybridoma 9E4 deposited under ATCC accession number PTA-8221 ([0051-0059]) and pharmaceutical compositions 

The currently amended claims recite “an antibody comprising a light chain having an amino acid sequence comprising SEQ ID NO:29 and a heavy chain having an amino acid sequence comprising SEQ ID NO:32” read on any fragment of the SEQ ID Nos: 29 or 32, respectively.  If Applicant is meant to recite the entire amino acid sequence of SEQ ID NO:29 or 32, Applicant is required to use “the” amino acid sequence comprising SEQ ID NO:29/32.  Regardless, the previously claimed 9E4 contains the SEQ ID NO:29/32, it meets the limitations of the currently claimed invention.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use hybridoma of 9E4 of the ‘545 publication into the antibody purification method taught by the ‘103 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because chromatographic techniques are optimized for hybridoma purification would expedite purification process.  

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 11/12/21 has been fully considered but they were not persuasive.

Applicant has asserted that the rejection is based on hindsight and the combination of the references is not obvious.  While the methods of the ‘103 publication are applicable to the NS0 cell expression, the claimed invention is required CHO cells that are different source of expressions and there is no reason to select the methods disclosed in the ‘103 publication.

Unlike Applicant’s assertion, the rejection is not based on the hindsight. Although the exemplary expressions were subcloned in NS0 cells, the ‘103 publication allows generations of antibodies in mammalian expression system including CHO (p. 14) as required by the claimed invention. The [0017] of the ‘103 publication discloses the expression constructs may or may not have terminal lysine residue.

Note the expression of synuclein antibody is done in CHO cell is taught by the ‘545 publication and also allows expression systems that are in myeloma cell lines ([0190-0191]). The antibodies can be interchangeably expressed in NS0 or CHO and the purifications include column and HPLC purifications (p. 20). Thus, the known purification methods are applicable in NS0 or CHO and the motivation to use purification method that reduces endotoxin remains obvious.  The rejection is maintained.

9.	No claims are allowable.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Monday thru Friday 8:30 - 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Yunsoo Kim
Patent Examiner
Technology Center 1600
December 29, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644